United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1054
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Basil Han,                              *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 21, 2005
                                 Filed: July 26, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Basil Han (Han) pled guilty to conspiring to distribute human growth hormone
for unauthorized use, in violation of 18 U.S.C. § 371. Over Han’s objection under
Blakely v. Washington, 124 S. Ct. 2531 (2004), the district court1 applied a 12-level
loss-amount enhancement under U.S.S.G. § 2B1.1(b)(1)(G), then granted a 3-level
decrease for accepting responsibility, and after calculating a Guidelines imprisonment
range of 18 to 24 months, sentenced Han to 24 months’ imprisonment and 3 years’


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
supervised release. The court also stated it had considered all of the factors in 18
U.S.C. § 3553(a)(1)-(7), and imposed an alternative discretionary sentence of 24
months (with all other sentence conditions remaining the same), if the Guidelines
were later found unconstitutional as a whole or in relation to the court’s application
in this case. On appeal, Han argues that the district court violated his Sixth
Amendment rights by applying the loss-amount enhancement based on facts that were
neither admitted by him nor proved to a jury.

       Although application of the enhancement under a mandatory Guidelines system
violated the Sixth Amendment, see United States v. Booker, 125 S. Ct. 738, 756
(2005), the error was harmless in the face of the alternative discretionary sentence,
see United States v. Bassett, 406 F.3d 526, 527 (8th Cir. 2005) (per curiam)
(imposition of enhancement based on facts neither admitted by defendant nor proven
to jury, in violation of Sixth Amendment, was harmless where district court imposed
alternative identical sentence based on use of its discretion after consideration of §
3553(a) factors).

      Accordingly, we affirm.
                     ______________________________




                                         -2-